Title: To James Madison from Hans Rudolph Saabye, 11 September 1802 (Abstract)
From: Saabye, Hans Rudolph
To: Madison, James


11 September 1802, Copenhagen. Refers to his last letter of 26 Mar.; “the two points therein mentioned, have since been settled favourably.” Sugar imported in American bottoms will pay only 1 percent more duty than that imported in Danish ships, and the Danish government has given up its claim to one-third of the cargo of the Hercules, wrecked on the Elbe. Encloses the “Semi-annual List of the Ships, that have passed the Sound” [not found]. Although trade in general has been “very dull” since the peace, Copenhagen has been the best market in Europe, “and several of the Ships bound for this place, have made great Voyages, particularly when loaded with Rice and Rum.” Encloses a price current.
 

   
   RC and enclosure (DNA: RG 59, CD, Copenhagen, vol. 1). RC 2 pp. Surviving enclosure is a one-page price current.



   
   A full transcription of this document has been added to the digital edition.

